Citation Nr: 1100250	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-15 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to a disability rating greater than 50 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to July 
1971. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of the Department of 
Veterans Affairs (VA),  Regional Office (RO), in Montgomery, 
Alabama, which increased the Veteran's disability rating for PTSD 
to 50 percent, effective January 13, 2006.  The Veteran expressed 
disagreement with the assigned disability rating and perfected a 
substantive appeal.

In April 2009, the Veteran testified at a video conference 
hearing over which the undersigned Acting Veterans Law Judge 
presided.  A transcript of that hearing is of record.

At the outset, the Board notes that, in his July 2006 claim and 
his May 2008 substantive appeal, the Veteran reported that, as a 
result of his PTSD, he had been unable to find work since being 
laid off in May 2004.  Similarly, at his April 2009 Board 
hearing, the Veteran reported that, as a result of his PTSD, he 
had not worked since June 2004.  In this regard, the Board 
acknowledges that entitlement to a TDIU was denied by a rating 
decision dated in December 2006.  Significantly, however, in Rice 
v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of 
Appeals for Veterans Claims (Court) determined that there is no 
freestanding claim for TDIU.  Id. at 451.  Rather, a claim for 
TDIU is considered part and parcel of the claim for benefits for 
the underlying disability.  Id. at 453-54.  Therefore, in 
considering the increased rating issue on appeal, the Board finds 
that the issue of entitlement to a TDIU is also currently before 
the Board, and as such, the issues on appeal are as set forth 
above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  For the reasons set forth below, the Board finds 
that additional development is required in this case.  
Specifically, on remand, efforts should be made to obtain a 
complete copy of records related to the Veteran's Social Security 
Administration disability benefits, further attempts should be 
made to obtain a complete copy of the Veteran's VA treatment 
records, and the Veteran should be afforded another VA 
psychiatric examination.
 
At the outset, the Board notes that, at his April 2009 hearing, 
the Veteran reported that he had been receiving Social Security 
Administration disability benefits since approximately 2005.  To 
date, however, a complete copy of the Veteran's Social Security 
Administration records has not been associated with the claims 
file.  In this regard, the Board notes that the possibility that 
Social Security Administration records could contain evidence 
relevant to the claim cannot be foreclosed absent a review of 
those records.  As such, this case must be remanded to obtain 
these records.  38 C.F.R. § 3.159(c)(2) (2010); see also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Additionally, on remand, all relevant VA treatment records should 
be obtained.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. 
§ 3.159(c)(2).  In this regard, the Board notes that the record 
reflects that, since February 2006, the Veteran has been 
undergoing fairly consistent treatment for his PTSD from the VA 
Medical Center in Tuskegee, Alabama; however, records from his 
treatment dated from September 2006 to January 2008, and from May 
2008 to present have not been associated with the claims file.  
Further, at his April 2009 hearing, the Veteran reported 
attending weekly group therapy sessions at the VA Outpatient 
Clinic in Columbus, Georgia; however, to date, no records from 
this treatment have been associated with the claims file.  

Finally, the Board finds that, on remand, the Veteran should also 
be afforded a new VA psychiatric examination to determine the 
current severity of his PTSD.  In this regard, the Board notes 
that, at his August 2010 Board hearing, the Veteran reported that 
his PTSD had increased in severity since his most recent VA 
examination, which was conducted in September 2006.  In this 
regard, the Board notes that the VA examination report is now 
over three years old and does not contemplate the Veteran's 
additional VA treatment to date or his recent contentions 
regarding the severity of his symptomatology.  As such, once the 
foregoing development has been accomplished, the Veteran should 
be provided a contemporaneous VA examination to assess the 
current nature, extent, and severity of his PTSD.  See Palczewski 
v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43186 (1995).  Moreover, the Board finds that, because 
the Veteran has submitted evidence indicating that, due to his 
PTSD, he has been unemployable since he lost his job in May 2004, 
VA must obtain a medical opinion addressing whether it is at 
least as likely as not that the Veteran's service-connected PTSD 
has rendered him unable to secure or follow a substantially 
gainful occupation.  See 38 U.S.C.A. § 5103A; see also Colayong 
v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 
Vet. App. 294, 297 (1994). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make arrangements to 
obtain copies of all documents or 
evidentiary material pertaining to the 
Veteran's application(s) for Social 
Security Administration disability 
benefits.  If these records are not 
available, a negative reply must be 
provided.

2.  The RO/AMC should also make 
arrangements to obtain a complete copy of 
the Veteran's treatment records regarding 
his PTSD from the VA Medical Centers in 
(1) Tuskegee, Alabama, dated from 
September 2006 to January 2008, and from 
May 2008 to present; and (2) Columbus, 
Georgia, from February 2006 to present.  
If any records cannot be obtained after 
reasonable efforts have been made, the 
RO/AMC shall issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records 
would be futile, which should be 
documented in the claims file.  

3.  After the foregoing development has been 
completed, the RO/AMC shall schedule the 
Veteran for a VA psychiatric examination.  
The claims file should be made available to 
and reviewed by the examiner.  All indicated 
studies and tests should be performed.  

Following examination of the Veteran, the 
examiner should identify what symptoms, if 
any, the Veteran currently manifests or has 
manifested in the recent past that are 
attributable to his service-connected PTSD 
with depression.  The examiner must conduct 
a detailed mental status examination.

The examiner must also discuss the effect, 
if any, of the Veteran's PTSD on his social 
and industrial adaptability.  The examiner 
should assign a Global Assessment of 
Functioning (GAF) score for the Veteran's 
PTSD consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV) and explain the 
significance of the score.

The examiner should also provide an opinion 
with respect to whether the Veteran's 
service-connected PTSD has rendered him 
unable to secure or follow a substantially 
gainful occupation.  In making this 
determination, consideration may be given to 
the Veteran's level of education, special 
training, and previous work experience, but 
factors such as age or impairment caused by 
nonservice-connected disabilities are not to 
be considered.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


